Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Utrawideband (UWB) Antennas With Multiresonant Split-Ring Loops,” G.M. Yang et al, IEEE Transactions on Antennas and Propagation, Vol. 57, No. 1, January 2009 (“Yang” or “Y”).
Regarding claim 1, Y teaches an antenna (that of fig 5) comprising: a planar dielectric substrate (last sentence of section II of pages 256-257); a first conductive annulus (ring R5) on a first surface of the substrate (as shown); a first conductive land (ring R4) on the first surface (as shown), wherein the first conductive land lies in a region of the first surface bounded by the first conductive annulus and an edge of the first conductive land that is adjacent to, and parallel to, a portion of an inward edge of the first conductive annulus (as shown); and a second conductive land (ring R6) provided on the first surface wherein an edge of the second conductive land that is 
Regarding claim 2, Y teaches that the first conductive land comprises a first arc on the first surface (as shown).
Regarding claim 3, Y teaches that the first conductive land further comprises a first stem (the portion of the line connecting R5 and R4) connected to the first arc (as shown) and the first stem is separate from the first conductive annulus (as shown).
Regarding claim 5, Y teaches that the second conductive land comprises a second arc on the first surface (as shown).
Regarding claim 6, Y teaches a second stem connected to the outward edge of the first conductive annulus (a line runs from the bottom of R5).
Regarding claim 7, Y teaches that the second stem is disposed on the first surface (as shown).
Regarding claim 10, Y teaches that the first conductive land and the second conductive land are disposed adjacent to edges of different portions of the first conductive annulus (one is disposed adjacent inner edge, one is dispose adjacent to outer edge).
Regarding claim 13, Y teaches that the second conductive land comprises an arc shaped portion parallel to the outside edge of the first conductive annulus (R6 is outside R5), and a third stem joined to the arc shaped portion and lying parallel to the first stem (the line running from R6 is parallel to the line running from R4).


Allowable Subject Matter
Claims 14-20 are allowed.
Claims 4, 8, 9, 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.